OFFICE   OF   THE   ATTORNEY    GENERAL   OF   TEXAS

                       AUSTIN
    ’        SUb-para#wph L OS iirtlel@667Sa-1 defines the ward
   -QwneF as %lly person who holds tha legal title or e vehicle
   ~2 who has the &$a1 right of oasession thereof, or the legal
  'rigkt oi control of said Y&CL0Pe.*

             @%iole 667LIe-Seaprovides, amn$ other thin&s, that
   ii, after the isauanoe of exempt lioen86 plaQos, the vehicle
   aeas(u~to be or is found not to be the property of the exempt
   aganog, the &mse    nay be recalled and tha rewipt revoked.
   3% think It alearly appers tram the above guotod etetutes
   not only that no provision exist.8far furnlshlng crxuPpt
   liaenae platm to a sheriff or hiisdeputies on a privattiy
   own&d atiomobiSo but also that the wordin of the sto~utea
   derinitely prohibits auoh praotics. !+:a,therefore, amwer
   your question in the negatlm.




    ::','
      ,:'
       '.:::',,::
          ,,,,
           :::.,.
             ,.::j:::j:
               .,.,.
                 /...),i.:::;::,:::;i::,::i.:;
                         _:,,
                          i
;I RCIE